Case: 21-50284      Document: 00516337305         Page: 1    Date Filed: 05/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-50284                        May 31, 2022
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Lonnie Kade Welsh,

                                                            Plaintiff—Appellant,

                                       versus

   Marsha McLane, Director of Texas Civil Commitment Office; Chris
   Greenwald, Case Manager of the Texas Civil Commitment Office; Kevin
   Stitt, Governor of Oklahoma,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:20-CV-906


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Lonnie Kade Welsh, an individual who was civilly committed by
   Texas as a sexually violent predator, appeals the district court’s dismissal of
   his claims under 42 U.S.C. § 1983 challenging the denial of his request for a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50284      Document: 00516337305           Page: 2     Date Filed: 05/31/2022




                                     No. 21-50284


   transfer to a treatment facility in Oklahoma and the denial of his
   postjudgment motion. We review the denial of Welsh’s postjudgment
   motion for abuse of discretion, see Alexander v. Wells Fargo Bank, N.A., 867
   F.3d 593, 597 (5th Cir. 2017), and the dismissal of his complaint under 28
   U.S.C. § 1915(e)(2)(B) de novo. See Green v. Atkinson, 623 F.3d 278, 279 (5th
   Cir. 2010); see also Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
          Welsh contends that his Fourteenth Amendment rights to liberty and
   interstate travel were violated when his transfer to Oklahoma was denied and
   that the sole remedy he seeks is a transfer to Oklahoma for medical and
   personal security reasons. These claims were properly brought under § 1983,
   rather than in a habeas petition, see, e.g., Wilkinson v. Dotson, 544 U.S. 74, 81-
   82 (2005), but were properly dismissed under § 1915(e)(2)(B).
          “While such civilly committed persons are entitled to more
   considerate treatment and conditions of confinement than criminals whose
   conditions of confinement are designed to punish, the Constitution
   nevertheless affords a state wide latitude in crafting a civil commitment
   scheme.” Brown v. Taylor, 911 F.3d 235, 243 (5th Cir. 2018) (internal
   quotation marks and citation omitted). States may civilly commit sexually
   violent predators who “require the state’s supervision and treatment,” id.,
   and due process requires only “that the conditions and duration of
   confinement . . . bear some reasonable relation to the purpose for which
   persons are committed,” Seling v. Young, 531 U.S. 250, 265 (2001). Welsh
   has not sufficiently alleged how the denial of a transfer lacked a reasonable
   relation to the purpose for which he was committed. See id.
          And while “[t]he right of interstate travel has repeatedly been
   recognized as a basic constitutional freedom,” Mem’l Hosp. v. Maricopa
   Cnty., 415 U.S. 250, 254 (1974), and “a right secured by the 14th Amendment
   and by other provisions of the Constitution,” Williams v. Fears, 179 U.S. 270,




                                           2
Case: 21-50284     Document: 00516337305           Page: 3   Date Filed: 05/31/2022




                                    No. 21-50284


   274 (1900), Welsh is currently an involuntarily committed sexually violent
   predator housed in a total confinement civil commitment facility. He does
   not presently enjoy the same freedoms as those not so restrained, including
   the ability to travel interstate. See, e.g., Jones v. Helms, 452 U.S. 412, 419
   (1981).
             AFFIRMED.




                                         3